SECRETARY’S CERTIFICATE I, Thies O. Kölln, being the duly appointed Secretary of Zea Capital Fund LLC (the “Company”), hereby certify that the resolutions set forth below were approved in accordance with the Company’s Third Amended and Restated Limited Liability Company Agreement (the “Operating Agreement”), by the Board of Directors (the “Board”), including a majority of the Directors of the Company who are not “interested persons,” as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), on July 12, 2010, and that such resolutions constitute a valid action of the Board. WHEREAS, Section 17(g) of the Investment Company Act of 1940, as amended (the “1940 Act”) and Rule 17g-1 adopted under the 1940 Act (the “Rule”) require that each registered management investment company maintain a bond that covers each officer and employee of such company, who “singly, or jointly with others, have access to securities or funds either directly or through authority to draw upon such funds or to direct generally the disposition of such securities, unless the employee has such access solely through his position as an employee of a bank”; WHEREAS, the Company, therefore, has deemed it advisable to obtain a fidelity bond by a reputable fidelity insurance company authorized to write fidelity insurance against larceny and embezzlement, covering each officer and employee of the Company and the Company’s investment advisors who have access to the securities or funds of the Company; WHEREAS, the Board, including a majority of the directors of the Company who are not “interested persons,” as that term is defined in the 1940 Act (the “Independent Directors”), have considered the following with respect to Colombia Casualty Company (C.N.A.), an insurer authorized to write fidelity insurance (the “Underwriter”) and the joint insured bond (the “Bond”), with the terms as summarized including: (i) the value of the Company’s aggregate assets to which any covered person of the Company, as that term is used in the Rule (the “Covered Persons”), has access to, (ii) the type and terms of the Company’s arrangements for the custody and safekeeping of the Company’s assets, (iii) the nature of the securities in the Company’s portfolios, (iv) the number of parties to be named as joint insureds under the Bond and the nature of such persons’ business activities, (v) the amount of the Bond and the premium of the Bond, (vi) the ratable allocation of the premium of the Bond among all parties to be named as joint insureds under the Bond, (vi) the extent to which the share of the Bond’s premium allocated to the Company is less than the premium the Company would have had to pay if it had provided and maintained a single insured bond, as that term is used in the Rule, and (vii) the financial information regarding the Underwriter; WHEREAS, the Company proposes to obtain a joint insured bond (as that term is defined in the Rule) from the Underwriter which names: (i) the Company, and (ii) AAVIN Equity Advisers, LLC, the Company’s investment advisor (the “Adviser”), as joint insureds (“Joint Insureds”), and names the Covered Persons, being only those individuals engaged in the administration of the Company as contemplated in the Rule; WHEREAS, the Company must indemnify its members of the Board pursuant to Section 3.7 of its Operating Agreement from any liabilities and expenses while acting it their capacity as members of the Board except for those actions of (i) willful misfeasance, (ii) bad faith, (iii) gross negligence, or (iv) reckless disregard of the duties involved in the conduct as a member of the Board (the “Indemnification”); and WHEREAS, the Board is requested to approve and authorize the Company to purchase and maintain the Bond. NOW, THEREFORE, BE IT RESOLVED, that the Board, including a majority of the Independent Directors of the Company, hereby approve the purchase and maintenance of the Bond under the terms presented substantially the same as from the Underwriter, which will name the Company and the Adviser as Joint Insureds, and naming the Covered Persons, based upon review of the Factors, and upon the other considerations set forth herein; FURTHER RESOLVED, that the Board hereby authorizes and directs the Underwriter to furnish the Joint Insureds with: (i) a copy of the Bond and any amendment thereto promptly after the execution thereof; (ii) a copy of each formal filing of a claim under the Bond by any of the Joint Insureds promptly after the receipt thereof; and (iii) notification of the terms of the settlement of each such claim prior to the execution of the settlement; FURTHER RESOLVED, that such Bond shall provide that it cannot be cancelled, terminated or modified except after written notice is given by the acting party to the affected party and the Securities and Exchange Commission (the “SEC”) not less than sixty days prior to the effective date of cancellation, termination or modification; FURTHER RESOLVED, that the Board hereby authorizes that the Bond shall be in the amount of $500,000, a sum which is adequate for gross assets not exceeding $100,000,000 under the Rule, and which amount is equal to the sum of the total amount of coverage which the Joint Insureds would have been required to provide and maintain individually pursuant to the Rule; FURTHER RESOLVED, that the Adviser is being included as an insured under the Bond at the request of the Underwriter, and the Company has been advised in writing that no additional premium is being charged for the inclusion of the Adviser as an insured under the Bond, and accordingly no premium is allocated to the Adviser as the premium is the same as the Company would have had to pay if a single insured bond were obtained for the Company alone; FURTHER RESOLVED, that the Secretary the Company is designated as the officer of the Company to make the filings and notices to the SEC regarding the Bond as required under the Rule; FURTHER RESOLVED, that the President and any Vice President the Company are hereby authorized and directed to execute on behalf of and in the name of the Company, and in accordance with the rules and regulations of the SEC, any documents necessary to obtain the Bond, and to approve the final form of the Bond with such changes as shall be approved by such officers; and FURTHER RESOLVED, that all actions taken by the officers of the Company in furtherance of the foregoing resolutions are hereby ratified, approved and adopted, and that the officers of the Company are hereby authorized and directed to take whatever other actions that may be necessary or convenient to carry out the foregoing resolutions. Dated: September 21, 2010 /s/ Thies O. Kölln Thies O. Kölln Secretary Zea Capital Fund LLC.
